Citation Nr: 1423009	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-10 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from February 1954 to July 1963.  He died in August 2008.  The appellant is the Veteran's surviving spouse.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the St. Louis, Missouri, Regional Office (RO), which denied the appellant's claim for service connection for the cause of the Veteran's death.
 

FINDINGS OF FACT

1.  The Veteran died in August 2008.  The death certificate lists the immediate cause of death as metastatic prostate cancer and underlying cause of death as dementia.  The death certificate indicates that an autopsy was not performed.

2.  The Veteran was not exposed to herbicides or ionizing radiation in service.

3.  There was no prostate-related injury or disease in service or for many years thereafter.  

4.  Symptoms of prostate cancer were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

5.  At the time of his death, service connection had not been established for any disability.

6.  The Veteran's cause of death, metastatic prostate cancer, is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(b). 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The Board finds that the VCAA notice requirements have been satisfied.  January, May, June, and November 2009 VCAA letters informed the appellant about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the appellant was expected to provide.  The VCAA notice letters fully complied with Hupp notice requirements.  In the notice letters, the RO advised the appellant that service connection had not been established for any disability during the Veteran's lifetime.  The RO also explained the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  In the January, May, June, and November 2009 VCAA letters, VA informed the appellant of its obligation to obtain any records held by any federal agency and also informed the appellant that on her behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the appellant that she could obtain private records herself and submit them to VA.    

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, private medical records, the Veteran's death certificate, and the appellant's lay statements.  

A VA opinion was not obtained in conjunction with the appellant's claim, and the Board finds that an opinion is not "necessary to substantiate the claimant's claim for a benefit."  The United States Court of Appeals for the Federal Circuit held in DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) and Wood v. Peake, 
520 F.3d 1345 (Fed. Cir. 2008), that 38 U.S.C.A. § 5103A(a) does not require VA to assist a claimant in obtaining a medical opinion in a DIC claim when no reasonable possibility exists that such assistance would aid in substantiating the claim.  In this regard, as discussed below, there is no competent evidence of record indicating that the Veteran's prostate cancer was related to his active service, and no evidence of an in-service injury, disease, or event related to the prostate; therefore, the Board finds that a medical opinion is not necessary to substantiate the DIC claim, and is satisfied that VA has provided all assistance required by the VCAA.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Prostate cancer is a type of malignant tumor, which is classified as a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cancer, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents includes prostate cancer.  See 38 C.F.R. § 3.309(e).  In addition, the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  
A "radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device, or presence at certain gaseous diffusion plants during certain periods.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. 
§ 3.309(d).  While cancers of the urinary tract are included, these are specified as cancer of the kidneys, renal pelvis, ureters, urinary bladder, and urethra; prostate cancer is not included.

Second, service connection may be established through 38 C.F.R. § 3.311(b)(2), which provides that certain listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service connected if VA's Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  Prostate cancer is among the enumerated radiogenic diseases.  When it has been determined that (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c). 
Third, service connection may be established through medical evidence showing that exposure to ionizing radiation in service actually caused the claimed disorder.  See Combee, 34 F.3d at 1042.

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

Service Connection for the Cause of Death

The Veteran separated from service in July 1963.  The Veteran died in August 2008.  The death certificate lists the immediate cause of death as metastatic prostate cancer and underlying cause of death as dementia.  The death certificate indicates that an autopsy was not performed.  At the time of his death, the Veteran was not service connected for prostate cancer or any other disability.

The appellant contends that service connection for the cause of the Veteran's death, specifically prostate cancer, is warranted due to the Veteran's alleged exposure to herbicide agents and ionizing radiation during service.  The appellant does not contend that the Veteran's prostate cancer symptomatology began in service, but primarily that the in-service exposure to ionizing radiation and herbicides caused the malignant prostate tumors that developed years later.

After a review of all the lay and medical evidence, the Board finds that the weight of evidence demonstrates that the Veteran did not sustain a prostate-related injury or disease in service, and that symptoms of prostate cancer were not chronic in service.  In short, the available service treatment records do not demonstrate any complaints, findings, diagnosis, or treatment related to prostate cancer, or even the presence of related symptomatology.  June 1963 service separation examination clinical findings were generally normal.     

The Board next finds that the weight of evidence demonstrates that symptoms of prostate cancer were not continuous since service separation and did not manifest to a compensable degree within one year of separation from service in June 1963.  Periodic physical examinations conducted since service separation while the Veteran served in the Missouri Army National Guard do not reveal complaints, findings, diagnoses, or treatment related to the prostate.  Following service separation in June 1963, the evidence of record shows no complaints, diagnoses, or treatment for any prostate-related disorder until 33 years later, in November 1996.  A March 2009 private medical letter indicates that, in November 1996, laboratory findings revealed elevated prostate-specific antigens, and that in October 2000, the Veteran was first diagnosed with prostate cancer.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  The absence of complaints, findings, diagnosis, or treatment after service for many years, until November 1996, is one factor, considered in addition to the other factors stated in this decision, that tends to weigh against a finding of either prostate cancer symptoms in service or continuous symptoms of prostate cancer after service separation.  See Buchanan, 451 F.3d 1336, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  For these reasons, presumptive service connection under 
38 C.F.R. § 3.303(b) is not warranted for prostate cancer based on either "chronic" in-service or "continuous" post-service symptoms and the one-year post-service presumption for prostate cancer is not met.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the weight of evidence demonstrates that the Veteran was not exposed to ionizing radiation during any period of service.  In a June 1962 medical history report, the Veteran reported that he had worked with radioactive substances during Chemical, Biological, and Radiological (CBR) training in September and October 1961.  In a July 2009 statement, the appellant stated that the Veteran worked with the Nike Hercules Missiles.  In a January 2010 statement, in response to a January 2010 request for any evidence of exposure to ionizing radiation, the Army Radiation Dosimetry Center stated that they were unable to locate any records for the Veteran substantiating radiation exposure.  As such, the Board concludes that the Veteran was not exposed to ionizing radiation during any period of service.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service where service personnel records are negative for such exposure).

In concluding that the Veteran does not qualify as a "radiation-exposed veteran," the Board acknowledges his and the appellant's lay assertions of such exposure.  The Veteran is certainly competent to report being in close proximity to radioactive substances during service.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a veteran is competent to report in-service " injury " of radiation exposure, but is not competent to diagnose carcinoma (cancer) or relate it to service); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's reported history and the appellant's more recent assertions are outweighed by the weight of the probative evidence of record, including the absence in service personnel records of any indication of exposure to ionizing radiation.  See Bardwell at 40.

Prostate cancer is a disease associated with herbicide exposure; however, the Veteran did not have "service in the Republic of Vietnam" and was not exposed to herbicides during any period of service.  The appellant does not contend and service personnel records do not reflect that the Veteran served in the Republic of Vietnam.  On December 2008 VA Form 21-534, the appellant reported that Agent Orange was used at Fort Chaffee, Arkansas, from December 1966 to October 1967.  The appellant further stated that, while the Veteran was present at Fort Chaffee subsequent to the Agent Orange usage, the Veteran was nevertheless exposed to Agent Orange because it was still present in the soil and water.  According to the appellant, the Veteran was exposed during his two-week drill while serving in the Missouri National Guard.  The appellant also stated that herbicides were used at Scott Air Force Base for bird population control.  

In April 2009, a search of the Veteran's service records revealed no exposure to herbicides.  In addition, there is no reported history from the Veteran that he was exposed to Agent Orange or other herbicides.  Thus, the only evidence of in-service herbicide exposure is the appellant's lay statements.  In consideration thereof, the weight of the evidence is against finding that the Veteran was exposed to herbicides during any period.  See Bardwell at 40. 

On the question of direct service connection, the Board finds that the weight of the evidence is against finding that the Veteran's prostate cancer was causally related to service.  The first evidence of even symptoms of prostate cancer is not shown until November 1996, followed by an October 2000 diagnosis, four years later.  Thus, symptoms related to prostate cancer did not manifest until 33 years after service separation.  See Buchanan, 451 F.3d at 1337; see also Maxson, 230 F.3d at 1333.

In a March 2009 private medical letter, the Veteran's treating oncologist during his lifetime stated that, if the Veteran had been exposed to ionizing radiation, his exposure could have increased his risk of prostate carcinoma.  He added that prostate cancer is one of the conditions associated with herbicide exposure, to which the appellant had informed him that the Veteran had been also been exposed.  Given the Board's finding that the Veteran was not exposed to ionizing radiation or herbicides, the Board finds that the March 2009 private opinion is based on an inaccurate factual history so is of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Moreover, the opinion merely provides a speculative conclusion.  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  As such, the March 2009 private opinion lacks probative value.  

Regarding the appellant's statements as to the cause of the Veteran's death, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 
492 F.3d 1372).  However, in this case, the cause of the Veteran's prostate cancer involves complex medical etiological questions concerning internal and complex disease processes of the reproductive system that are diagnosed primarily on clinical findings or comprehensive medical testing, and are diagnosed only in minor part on symptomatology observable to a lay person.  The appellant is competent to relate symptoms that she observed the Veteran experience at any time; however, in the context of this case, where there is factually no in-service injury, disease, or event, or even symptoms in service, and no symptoms, findings, diagnosis, or treatment for over three decades after service in 1996, the appellant is not competent to render an opinion linking the Veteran's prostate cancer and active service because such an opinion requires specific medical knowledge and training, especially in the absence of symptoms or treatment for decades after service.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011) (recognizing that an ACL tear is medically complex). 

For the above reasons, the Board finds the opinion in the August 2008 death certificate as to the cause of death and the absence of competent medical evidence that the prostate cancer was caused by or related to service to be highly probative.  In weighing the evidence of record, the Board finds that the preponderance of the evidence weighs against service connection for the cause of the Veteran's death, and the claim must be denied.  38 C.F.R. §§ 3.303, 3.310, 3.312.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


